Motion by the appellant for reargument of an appeal from a judgment of the County Court, Suffolk County (Namm, J.), rendered June 27, 1983, which was affirmed by opinion and order of this court, both dated December 1, 1986 (see, People v Ryan, 121 AD2d 34).
Ordered that the motion is granted, and, upon reargument, this court’s opinion and order, both dated December 1, 1986, are recalled and vacated, and the following decision and order is substituted therefor:
Appeal by the defendant from a judgment of the County Court, Suffolk County (Namm, J.), rendered June 27, 1983, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered; the facts have been considered and are determined to have been established.
In view of the holding of the Court of Appeals in People v Brensic (70 NY2d 9, mot to amend remittitur granted 70 NY2d 722), reversal of the defendant’s conviction is required. Mollen, P. J., Mangano, Lawrence and Kooper, JJ., concur.